         Case 3:20-cv-00201-RNC Document 165 Filed 12/17/20 Page 1 of 9



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT


SELINA SOULE, et al.,                               )
                                                    )
                        Plaintiffs,                 )
                                                    )
        v.                                          )            No. 3:20-cv-00201-RNC
                                                    )
CONNECTICUT ASSOCIATION OF                          )
SCHOOLS, INC. et al,                                )
                                                    )               December 17, 2020
                        Defendants.                 )


                       JOINT MOTION FOR STATUS CONFERENCE

    On August 25, 2020, the Court granted Defendants’ (consented to) motion to stay discovery

between the parties pending resolution of Plaintiffs’ petition for a writ of mandamus to the

Second Circuit Court of Appeals. ECF No. 146. Defendants’ motion requested that “once

Plaintiffs’ Petition for Writ of Mandamus has been decided by the Second Circuit, the Court

schedule a conference to consider adjustment of future discovery deadlines as needed.” ECF No.

144 at p. 1.

    On November 4, 2020, the Second Circuit denied Plaintiffs’ mandamus petition. See ECF

No. 164 (filing, on November 25, 2020, a certified copy of the Second Circuit’s order on the

docket for this case). Accordingly, the parties jointly request that the Court schedule a status

conference to discuss future deadlines for the completion of this litigation.

    The parties have conferred and disagree as to what scheduling is appropriate now. For the

benefit of the Court, the parties describe their respective positions below:

Plaintiffs’ Position

    Plaintiffs’ position is that discovery should resume in full, and a schedule should be set to


                                                1
          Case 3:20-cv-00201-RNC Document 165 Filed 12/17/20 Page 2 of 9



get this lawsuit trial-ready. Discovery was stayed only because of the mandamus petition, and

now that that petition has been fully resolved, there is no longer cause for any stay. Defendants’

pending motions, including their motion to dismiss, do not present good cause to stay discovery.

Federal Rule 12(b)(6) does not stay discovery pending a motion to dismiss, and the District of

Connecticut Local Rules expressly provide that “[t]he filing of a motion to dismiss shall not

result in a stay of discovery....” D. Conn. L. Civ. R., Standing Order on Scheduling in Civil

Cases § 2(b). A stay of discovery is appropriate only upon a showing of good cause. Dome Tech.,

LLC v. Golden Sands Gen. Contractors, Inc., No. 3:16-cv-01607-VAB, 2017 WL 11577923, at

*1 (D. Conn. 2017).

      Courts consider three factors when evaluating whether the party requesting a stay has carried

its burden of demonstrating that a stay is appropriate: “1) Whether the defendant has made a

strong showing that the plaintiff's claim is unmeritorious; 2) The breadth of discovery and the

burden of responding to it; and 3) The risk of unfair prejudice to the party opposing the stay.”

Id.

      As set out in Plaintiffs’ response in opposition to Defendants’ motion to dismiss (ECF No.

154), Defendants have not made a strong showing that Plaintiffs’ claim of sex discrimination in

violation of Title IX is unmeritorious. In fact, in a parallel administrative complaint, the U.S.

Department of Education’s Office for Civil Rights concluded that Defendants’ actions did result

in denial of equal athletic opportunities and benefits to female athletes in violation of Title IX

and its implementing regulations. See Revised Letter of Impending Enforcement Action from

Kimberly M. Richey, Acting Assistant Sec’y for Civil Rights, Dep’t of Educ. Office for Civil

Rights (Aug. 31, 2020), attached as Ex. B to Plaintiffs’ Response to Defendants’ Mot. to Dismiss

(ECF No. 154-2). Second, proceeding with discovery will impose only ordinary litigation


                                                 2
         Case 3:20-cv-00201-RNC Document 165 Filed 12/17/20 Page 3 of 9



burdens on Defendants, proportionate to the importance of this case. And, finally, Plaintiffs

Alanna Smith and Ashley Nicoletti risk being unfairly prejudiced by additional litigation delay

given that these high school juniors only have a few more track seasons remaining in their high

school athletic careers. The Court has not indicated when it will rule on Defendants’ pending

motions, and continued delay heightens the risk that these Plaintiffs will continue to be deprived

of athletic benefits and opportunities in future track seasons.

Defendants’ Position

       Defendants have two motions pending with the court: a motion to join the U.S.

Department of Education (“ED”) as a party (ECF No. 91; filed April 20, 2020) and a motion to

dismiss (ECF No. 145; filed August 21, 2020). Plaintiffs already consented to a multi-month stay

of discovery pending resolution of their baseless mandamus petition. Now that Plaintiffs’ petition

has been denied, the Court should continue to stay discovery pending resolution of Defendants’

pending motions—both of which are of substantial merit and should be granted by the Court.

       In regard to the motion to join, Defendants have argued that ED is a required party under

Fed. R. Civ. P. 19(a) because ED has an interest in the matter and, if not joined, Defendants have

a substantial risk of incurring inconsistent obligations. In the alternative, permissive joinder is

required under Fed R. Civ. P. 20 because the claims arise out of the same transaction and there

is a common question of law and fact. The argument for joinder took on added urgency in

September, after ED’s Office for Civil Rights (“OCR”) issued its Revised Letter of Pending

Enforcement, which set forth a statement of policy that OCR purports to be binding on

Defendants and other school districts across the country. See generally Defendants’

Supplemental Memorandum of Law in Support of Motion to Join the U.S. Department of

Education as a Party, ECF No. 160. As Defendants informed the Court previously, OCR also


                                                 3
         Case 3:20-cv-00201-RNC Document 165 Filed 12/17/20 Page 4 of 9



has referred the matter to the Department of Justice, seeking DOJ to institute a lawsuit against

these same Defendants on this same subject matter. Defendants’ motion to join ED is even more

appropriate now than when it was first filed, and Defendants respectfully submit that the motion

to join should be granted. Although Plaintiffs have opposed that motion, Defendants note that,

in the prior section of this Motion, Plaintiffs use OCR’s Revised Letter to support their claims in

this case, thereby demonstrating why ED is a necessary party. Proceeding with discovery without

the motion for joinder having been decided, and without ED being joined in the case, would be

highly inefficient: If ED is to be joined as a party, any depositions scheduled would likely have

to be repeated.

       Discovery also should be stayed pending resolution of the Motion to Dismiss, which

seeks dismissal of the lawsuit in its entirety, or, in the alternative, dismissal of some of the

individually named Board of Education defendants. As noted by Plaintiffs, judges in this District

this Court generally consider three factors when addressing a motion to stay pending resolution

of a motion to dismiss: “(1) the strength of the dispositive motion; (2) the breadth of the discovery

sought; and (3) the prejudice a stay would have on the non-moving party.” Metzner et. al v.

Quinnipiac        Univ.,    No.      3:20-CV-00784        (KAD),       2020       WL       7232551,

at *2 (D. Conn. Nov. 12, 2020). These factors all favor a continued stay in this matter.

       In regard to the first element, Defendants have made a strong showing that they are likely

to succeed on their motion to dismiss. As explained in that motion, Plaintiffs’ legal theory here

is unprecedented: “that Title IX prohibits schools from allowing girls who are transgender—and

who are recognized as girls in current school records and daily life activities in the school and

community—from participating on the same sports teams as other girls.” ECF No. 157 at p. 1.

Defendants have moved to dismiss because no legal precedent exists to support this claim, and


                                                 4
         Case 3:20-cv-00201-RNC Document 165 Filed 12/17/20 Page 5 of 9



because Plaintiffs do not, in any case, have standing to bring it. Courts have granted stays in

similar circumstances. See, e.g., ITT Corp. v. Travelers Cas. & Sur. Co., No. 3:12-CV-0038

(RNC), 2012 WL 2944357, at *2 (D. Conn. July 18, 2012) (noting discovery stays are

appropriate where “where the pending dispositive motion “appear[s] to have substantial grounds

or, stated another way, do[es] not appear to be without foundation in law”) (internal citation

omitted); Integrated Systems and Power, Inc. v. Honeywell Intern., Inc., No. 09-cv-5874, 2009

WL 2777076, at *1 (S.D.N.Y. Sept. 1, 2009) (granting stay where the defendant’s motion

“appears not to be unfounded in the law”); Niv v. Hilton Hotels Corp., No. 06-civ-7839, 2007

WL 510113, at *1 (S.D.N.Y. Feb. 15, 2007) (same); Spencer Trask Software and Information

Services, LLC v. RPost Intern. Ltd., 206 F.R.D. 367, 368 (S.D.N.Y. 2002) (granting stay where

defendants presented “substantial arguments for dismissal of many, if not all, of the claims

asserted in th[e] lawsuit”).

       In regard to the second factor, the scope of discovery sought, Plaintiffs’ counsel recently

sent letters to counsel for the CIAC and the Board Defendants that confirm that they are seeking

extensive records and information, which are not limited to just the individual plaintiffs they

represent. Plaintiffs will also want to depose numerous individuals from each of the five Board

Defendants, as well as the CIAC. As noted in the motion to dismiss, some of the defendant school

districts have no relationship to Plaintiffs, and even those that do have credible mootness and

other procedural defenses to Plaintiff’s claims. Until the Court decides if ED should be a party,

and decides what, if any, of the Defendants are proper defendants in this matter, discovery is

unnecessary and burdensome. This conclusion is buttressed by the fact that Defendants are still

dealing with the ongoing, worsening COVID pandemic, and using all of their resources to ensure

that schools are operating and students are being educated.


                                               5
              Case 3:20-cv-00201-RNC Document 165 Filed 12/17/20 Page 6 of 9



            Finally, Plaintiffs identify no prejudice if discovery were to continue to be stayed. As an

    initial matter, Plaintiffs already agreed to stay of all discovery (with several narrow exceptions)

    pending resolution of their baseless mandamus petition to the Second Circuit. There was no

    prejudice to Plaintiffs with that stay, and there will be no prejudice to Plaintiffs with an additional

    stay. Indeed, as Defendants laid out in their motion to dismiss, two of the four plaintiffs have

    graduated high school. The two defendant-intervenors have also graduated. The remaining two

    plaintiffs are now high school juniors, but they have not identified a single athlete who is

    transgender against whom they are currently competing, or may compete at any point in the

    future. Defendants have argued that this deficiency fundamentally undercuts Plaintiffs’ standing.

    For practical purposes, it also means that they are in no way prejudiced by a stay of discovery.

            This is underscored by the fact that COVID-19 has indefinitely paused most high school

    sports in Connecticut for the better part of the year. The pandemic forced CIAC to cancel its

    spring 2020 season, including outdoor track. Sports moved forward on a very limited basis in the

    fall of 2020. Now, with a third wave of the pandemic surging, CIAC has announced that all

    winter sports, including indoor track, are on hiatus until January 19, 2021. It is not clear if they

    will resume at that time (assuming, even, that any plaintiff intended to compete in indoor track).

    Against this backdrop, neither of the two plaintiffs who are still high school students—Plaintiffs

    Nicoletti and Smith—has competed in track on behalf of her high school since the spring of

    2019, and it is not clear when they will next participate in track events.1 Accordingly, no plaintiff

    would be unduly prejudiced by discovery continuing to be stayed until the Court decides the

    pending motions.



1
 See Alanna Smith’s track-and-field results, posted online at See Alanna Smith’s track-and-field results, posted online at
https://www.athletic.net/TrackAndField/Athlete.aspx?AID=14790311&L=4; Ashley Nicoletti’s track-and-field results,
posted online at https://www.athletic.net/TrackAndField/Athlete.aspx?AID=14752303.
                                                            6
        Case 3:20-cv-00201-RNC Document 165 Filed 12/17/20 Page 7 of 9




Respectfully submitted this 17th day of December, 2020.

 s/Roger G. Brooks                                        s/Elana Bildner
 Roger Greenwood Brooks, Esq.*                            Elana Bildner (ct30379)
 Alliance Defending Freedom                               Dan Barrett (ct29816)
 15100 N. 90th Street                                     ACLU Foundation of Connecticut
 Scottsdale, AZ 85260                                     765 Asylum Avenue, 1st Floor
 (480) 444-0020                                           Hartford, CT 06105
 rbrooks@adflegal.org                                     (860) 471-8471
                                                          ebildner@acluct.org
 Kristen Waggoner, Esq.*                                  dbarrett@acluct.org
 Christiana M. Holcomb, Esq.*
 Alliance Defending Freedom                               Joshua Block*
 440 First Street NW, Suite 600                           Chase Strangio*
 Washington, DC 20001                                     Galen Sherwin*
 (202) 393-8690                                           Lindsey Kaley*
 kwaggoner@adflegal.org                                   James D. Esseks*
 cholcomb@adflegal.org                                    American Civil Liberties Union
                                                          Foundation
 Howard M. Wood, III, Esq. (ct08758)                      125 Broad Street,18th Floor
 James H. Howard, Esq. (ct07418)                          New York, NY 10004
 Florentino, Howard & Petrone, P.C.                       (212) 549-2500
 773 Main Street                                          jblock@aclu.org
 Manchester, CT 06040                                     cstrangio@aclu.org
 (860) 643-1136                                           gsherwin@aclu.org
 howard.wood@pfwlaw.com                                   lkaley@aclu.org
 jim.howard@pfwlaw.com                                    jesseks@aclu.org

 Counsel for Plaintiffs Selina Soule, Chelsea             Counsel for Andraya Yearwood and
 Mitchell, Alanna Smith, and Ashley Nicoletti             Thania Edwards on behalf of T.M.

                                                          David S. Monastersky (ct13319)
                                                          Howd & Ludorf, LLC
                                                          65 Wethersfield Avenue
                                                          Hartford, CT 06114
                                                          (860) 249-1361
                                                          dmonastersky@hl-law.com

                                                          Counsel for Glastonbury and Canton
                                                          Boards of Education

                                                          Johanna G. Zelman (ct26966)
                                                          Elizabeth Mott Smith
                                                          FordHarrison, LLP
                                                7
Case 3:20-cv-00201-RNC Document 165 Filed 12/17/20 Page 8 of 9



                                         CityPlace II
                                         185 Asylum Street, Suite 610
                                         Hartford, CT 06103
                                         (860) 740-1355
                                         jzelman@fordharrison.com
                                         esmith@fordharrison.com

                                         Mohammad Shihabi*
                                         FordHarrison, LLP
                                         60 E 42nd Street, 51st Floor
                                         New York, NY 10165
                                         (212) 453-5907
                                         mshihabi@fordharrison.com

                                         Counsel for Bloomfield and Cromwell
                                         Boards of Education

                                         Peter J. Murphy (ct26825)
                                         Linda L. Yoder (ct01599)
                                         Tyler Bischoff
                                         Shipman & Goodwin LLP
                                         One Constitution Plaza
                                         Hartford, CT 06103
                                         (860) 251-5950
                                         pjmurphy@goodwin.com
                                         lyoder@goodwin.com
                                         tbischoff@goodwin.com

                                         Counsel for CIAC and
                                         Danbury Board of Education

                                         Michael E. Roberts (ct30824)
                                         CHRO
                                         450 Columbus Boulevard, Suite 2
                                         Hartford, CT 06103
                                         (860) 541-4715
                                         michael.e.roberts@ct.gov

                                         Counsel for CHRO




                     *Admitted Pro Hac Vice




                               8
            Case 3:20-cv-00201-RNC Document 165 Filed 12/17/20 Page 9 of 9



                                  CERTIFICATE OF SERVICE

       I hereby certify that on December 17, 2020, a copy of the foregoing Joint Motion for Status

Conference was filed electronically with the Clerk of Court. Service on all parties will be

accomplished by operation of the court’s electronic filing system.

                                                       /s/ Roger G. Brooks
                                                       Roger G. Brooks




                                                   9
